   Case 3:21-cv-00497-CRS Document 1 Filed 08/02/21 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                                   (Electronically Filed)

 CINDY BARBER                         )
                                      )
                           Plaintiff, )
                                      )
 v.                                   ) CIVIL ACTION NO. ___________________
                                                          3:21-cv-497-CRS
                                      )
 AMERICAN FUJI SEAL, INC.             )
                                      )
                                      )
                                      )
                          Defendant. )

                                     NOTICE OF REMOVAL

                                        ***** ***** *****

        Pursuant to 28 U.S.C. §§ 1441 and 1446, et seq., Defendant, American Fuji Seal, Inc. (“Fuji

Seal,” “Company,” or “Defendant”), by counsel, hereby files this Notice to remove an action

pending against it in Nelson Circuit Court, to the United States District Court for the Western

District of Kentucky, Louisville Division. In support of this removal, the Defendant states as

follows:

                                           Background

        1.      Plaintiff, Cindy Barber (“Plaintiff”), filed this action on July 13, 2021 in Nelson

Circuit Court, said action being designated Civil Action No. 21-CI-00327 (the “State Court

Action”).

        2.      Plaintiff, a current employee of Fuji Seal, seeks damages in connection with Fuji

Seal’s alleged failure to promote her to certain positions within the Company. A copy of the Civil

Summons and Complaint were served on Fuji Seal’s agent for service of process on July 13, 2021.

A true and accurate copy of the Civil Summons and Complaint in the State Court Action are



FP 41045025.1
   Case 3:21-cv-00497-CRS Document 1 Filed 08/02/21 Page 2 of 5 PageID #: 2




attached hereto as Exhibit A. The Complaint was the initial pleading setting forth the claim for

relief upon which this civil action is based, and no other proceedings have occurred in the State

Court Action.

        3.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), Defendant has been properly served and

consents to removal in this Notice of Removal.

                                  Federal Question Jurisdiction

        4.      Plaintiff's Complaint alleges causes of action against the Defendant for alleged

violations of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101, et

seq.; and the Kentucky Civil Rights Act (“KCRA”), KRS Chapter 344.

        5.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff's

ADA claims because they arise under federal law. Thus, these claims are removable to this Court

under 28 U.S.C. § 1441(a).

        6.      Plaintiff’s KCRA claims are removable pursuant to 28 U.S.C. § 1441(c).

                                               Venue

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the United

States District Court for the Western District of Kentucky, Louisville Division, is the federal

judicial district embracing the Circuit Court for Nelson County, Kentucky, in which the State Court

Action was originally filed.

                                           Timely Filing

        8.      This Notice of Removal is timely filed in compliance with 28 U.S.C. § 1446(b)

because it is filed within 30 days of July 13, 2021, the date on which Fuji Seal first received service

of the Complaint in the State Court Action.




                                                  2
FP 41045025.1
   Case 3:21-cv-00497-CRS Document 1 Filed 08/02/21 Page 3 of 5 PageID #: 3




                                    Procedural Requirements

        9.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders served upon Defendant in the State Court Action are collectively attached to this Notice

as Exhibit A.

        10.     Pursuant to 28 U.S.C. § 1446(d), contemporaneous with the filing of this Notice of

Removal, the Defendant filed in Nelson Circuit Court a Notice of Filing of Notice of Removal

with a copy of this Notice of Removal attached thereto. Furthermore, the Defendant sent counsel

for Plaintiff a copy of both this Notice of Removal and the Notice of Filing of Notice of Removal.

        11.     In filing this Notice, the Defendant does not waive any defenses available to it in

this action.

        12.     This Notice of Removal has been verified by Paul E. Goatley, counsel for the

Defendant herein, pursuant to 28 U.S.C. § 1446(a) and Rule 11 of the Federal Rules of Civil

Procedure.

        WHEREFORE, the Defendant removes this action from the Nelson Circuit Court to the

United States District Court for the Western District of Kentucky, Louisville Division.




                                                 3
FP 41045025.1
   Case 3:21-cv-00497-CRS Document 1 Filed 08/02/21 Page 4 of 5 PageID #: 4




                                    Respectfully submitted,

                                    /s/ Paul E. Goatley
                                    Laurel K. Cornell
                                    Paul E. Goatley
                                    FISHER & PHILLIPS LLP
                                    220 West Main Street, Suite 1700
                                    Louisville, Kentucky 40202
                                    Telephone: (502) 561-3990
                                    Facsimile: (502) 561-3991
                                    Email: lcornell@fisherphillips.com
                                            pgoatley@fisherphillips.com

                                    COUNSEL FOR DEFENDANT,
                                    AMERICAN FUJI SEAL, INC.




                                       4
FP 41045025.1
   Case 3:21-cv-00497-CRS Document 1 Filed 08/02/21 Page 5 of 5 PageID #: 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of August 2021, I electronically filed the foregoing
Notice of Removal with the Clerk of Court using the CM/ECF system. I further certify that on the
same date a true and correct copy of the foregoing was served by electronic and U.S. Mail, postage
prepaid, upon the following counsel of record:

           Robyn Smith
           Adam M. Johnson
           4350 Brownsboro Road, Suite 110
           Louisville, Kentucky 40207
           Telephone: (502) 893-4569
           Email: firm@robynsmithlaw.com

           Paul Hershberg
           PAUL HERSHBERG LAW, PLLC
           1161 East Broadway
           Louisville, Kentucky 40204
           Telephone: (502) 736-7040
           Facsimile: (502) 736-7510
           Email: paul@hershberglaw.com

           COUNSEL FOR PLAINTIFF


                                             /s/ Paul E. Goatley
                                             COUNSEL FOR DEFENDANT,
                                             AMERICAN FUJI SEAL, INC.




                                                5
FP 41045025.1
